Citation Nr: 1036279	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
chondromalacia with degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Regional 
Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he is entitled to an increased initial 
evaluation for his service-connected chondromalacia with 
degenerative joint disease of the right knee, currently evaluated 
as 10 percent disabling.  In a February 2008 supplemental 
statement of the case, the RO relied on a January 2005 VA 
examination in continuing the current evaluation.  However, in an 
October 2007 statement in support of his claim, the Veteran 
asserted that his service-connected right knee disability had 
increased in severity since his January 2005 VA examination as 
his range of motion has decreased.  As such, a new VA examination 
is therefore warranted.  See 38 C.F.R. § 3.159 (2009); see also 
VAOPGCPREC 11-95 (1995) (a new examination is appropriate when 
there is an assertion of an increase in severity since the last 
examination).

Accordingly, the case is REMANDED for the following action:

1.	The AOJ should attempt to obtain outstanding VA 
treatment records relating to the right knee, 
from February 2008 onward.

2.	Schedule the Veteran for a VA examination for 
the purpose of ascertaining the severity and 
manifestations of his service-connected 
chondromalacia with degenerative joint disease 
of the right knee.  The claims file, including 
a copy of this REMAND, must be made available 
to the examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  All pertinent 
symptomatology and findings should be reported 
in detail, and any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner must offer specific findings as to 
range of motion, as well as whether there is 
objective evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with his service-connected right 
knee disability.  If any of the above is 
observed, the examiner should specifically 
comment on whether the Veteran's range of 
motion is affected, and if possible, provide 
the additional loss of motion in degrees, and 
complaints and clinical findings should be 
reported in detail.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when measuring 
range of motion.

In addition to the above findings, the 
examiner should specifically state if there is 
any evidence of ankylosis, subluxation, 
lateral instability, "locking," or effusion 
into the joint.  The examiner should also 
state whether there is impairment of the tibia 
and fibula, including whether there is 
nonunion with loose motion requiring a brace 
or malunion.

If the Veteran describes flare-ups of pain, 
the examiner should offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of additional 
degrees of limitation of motion during the 
flare-ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of any 
additional disability during a flare-up that 
fact should be so stated and the reason should 
be explained.

3.	After the above development is completed and any 
other development that may be warranted, the AOJ 
should readjudicate the claim. If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a supplemental 
statement of the case (SSOC) and afforded a 
reasonable opportunity to respond before the record 
is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

